Citation Nr: 0822888	
Decision Date: 07/09/08    Archive Date: 07/17/08

DOCKET NO.  06-25 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the low back.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1970 to 
November 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

FINDINGS OF FACT

1.  Evidence received since a January 2004 RO denial is not 
duplicative or cumulative of evidence previously considered 
or relates to an unestablished fact necessary to substantiate 
the claim.  

2.  The veteran has additional superimposed low back 
disability, specifically DDD, from exacerbation during 
service of his pre-existing congenital spina bifida occulta.

CONCLUSIONS OF LAW

1.  The January 2004 decision denying service connection for 
a low back disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 
(2007).   

2.  However, new and material evidence has been received 
since that January 2004 rating decision to reopen the claim 
for service connection for a low back disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  The veteran has additional low back disability, 
specifically DDD, from aggravation during service of his pre-
existing congenital spina bifida occulta beyond its natural 
progression.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303, 3.304, 3.306, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Board is reopening, and then granting, the veteran's 
claim for service connection for a low back disorder.  So 
there is no need to discuss whether there has been compliance 
with the notice-and-duty-to-assist provisions of the 
Veterans Claims Assistance Act (VCAA) because, even if the 
Board was to assume, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§  
3.102, 3.156(a), 3.159, 3.326(a), 20.1102.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); 
Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

New and Material Evidence to Reopen the Claim

In January 2004, the RO denied the veteran's claim for 
service connection for a low back disorder.  He did not 
appeal that decision, so it is final and binding on him based 
on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103.  This, 
in turn, means there must be new and material evidence since 
that decision to reopen the claim and warrant further 
consideration of it on a de novo basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's January 2004 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.

The veteran filed a petition to reopen his claim in January 
2005.  Therefore, under the revised standards (effective for 
petitions to reopen, as here, filed on or after August 29, 
2001), new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

Evidence received since the January 2004 denial consists of 
duplicates of the veteran's service medical records (SMRs), 
private medical treatment records for his chronic lymphocytic 
leukemia (CLL), and records from Dr. R. M., the veteran's 
private physician.  



With the exception of the duplicate SMRs, all of this 
evidence is new in that it has not been submitted to VA 
before.  The private records concerning the veteran's CLL are 
not material, however, because they do not pertain to his 
claimed low back disorder; these records are irrelevant in 
this respect.  But the statements of Dr. R. M. are both new 
and material because they provide evidence that the veteran's 
low back disorder was aggravated by his military service.  
38 C.F.R. § 3.156(a).  

In January 2008, Dr. R. M. stated that the veteran brought 
him copies of his SMRs.  Dr. R. M. observed that the veteran 
had been placed on a permanent profile of P2, secondary to 
his low back condition.  He was to have only limited 
crawling, running, jumping, stopping, prolonged standing, and 
marching.  Dr. R. M. noted that the veteran had persistent 
low back pain since his discharge from the military.  
And considering the veteran's history in the military, Dr. R. 
M. opined that "it is more likely than not that [the 
veteran's] current back condition is directly related to his 
military service.  It appears that his spina bifida occulta 
condition that he had prior to entry into the military was 
aggravated by his military service and that was apparently 
the reason he was placed on a permanent profile restricting 
his activities in the military service."  This evidence is 
material to the veteran's claim because it is an opinion from 
a physician that the veteran's condition was aggravated by 
his period of military service.  

Accordingly, the Board finds that new and material evidence 
has been submitted, and the claim for service connection for 
a low back disorder is reopened.  38 U.S.C.A. § 5108.  



Entitlement to Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1153; 
38 C.F.R. §§ 3.303(a), 3.306.

Degenerative joint disease (DJD, i.e., arthritis), but not 
degenerative disc disease (DDD), will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 



As mentioned, the first and perhaps most fundamental 
requirement for any 
service-connection claim is competent evidence confirming the 
veteran has the currently claimed disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran has a current diagnosis of DDD at L5-S1 
with spina bifida occulta at that level.  Therefore, there is 
no disputing he has the condition alleged.  Rather, the 
determinative issue is whether this condition is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137. 

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).



Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition itself, as 
contrasted with mere symptoms, has worsened.  See Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 
Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  This holding replaced the previous standard under 
38 C.F.R. § 3.304(b), which had required that if a condition 
was not noted at entry but was shown by clear and 
unmistakable evidence to have existed prior to entry, the 
burden then shifted to the claimant to show that the 
condition increased in severity during service.

According to 38 C.F.R. § 3.304(b)(1), a history, alone, does 
not constitute a notation for purposes of the presumption.  
However, it will be considered with other clinical 
observations made at the time of the examination.

During the veteran's January 1970 military pre-induction 
physical, the examining doctor noted the veteran had 
asymptomatic reversed lumbar lordosis, congenital spina 
bifida occulta, and an otherwise normal back examination.  
Thus, there is clear and unmistakable evidence the veteran 
had a low back disorder prior to beginning his military 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
Board now turns to the requirement that VA must also show by 
clear and unmistakable evidence that the veteran's pre-
existing low back was not aggravated by his military service 
beyond its natural progression, to rebut the presumption of 
soundness.  Id.  As discussed below, there is evidence the 
veteran's congenital spina bifida occulta was aggravated by 
his military service such that he now has additional 
superimposed low back disability.  

A congenital condition, such as the veteran's spina bifida 
occulta, cannot be service connected unless there is evidence 
of additional disability due to aggravation by superimposed 
disease or injury.  38 C.F.R. §§ 3.303(c), 4.9.  See also 
VAOPGCPREC 82-90, 55 Fed Reg. 45,711 (July 18, 1990); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993).  VAOPGCPREC 82-90 
holds that service connection may be awarded for superimposed 
disability due to aggravation of congenital disease, but not 
congenital defect.  The veteran's private physician, Dr. R. 
M., asserts that the veteran's congenital spina bifida 
occulta was aggravated by his military service causing 
consequent DDD.

In February 2008, Dr. R. M. noted that the veteran's low back 
symptoms had increased in severity over the years, and that 
he had developed radiculopathy.  Dr. R. M. also stated that 
X-rays taken in January 2008 had confirmed DDD at 
L5-S1 and spina bifida occulta at the same level.  The 
veteran showed Dr. R. M. the rating criteria for disc disease 
(intervertebral disc syndrome (IVDS)), and Dr. R. M. opined 
that the veteran would meet the 60 percent criteria.  Dr. R. 
M. concluded that the best treatment for the veteran would be 
to try to avoid surgery and continue conservative management 
of his symptoms.  

Dr. R. M.'s January 2008 statement indicates the veteran's 
congenital low back condition was aggravated by his military 
service, as evidenced by his placement on a permanent profile 
restricting his activities.  Dr. R. M. also had earlier 
indicated in May 2005 that it "appears that [the veteran] 
has a history that is compatible with irritation of the lower 
back during his military career and continuation of the 
lower back discomfort since that time."  

The veteran's SMRs show an increase in severity of his low 
back disability.  During his January 1970 pre-induction 
physical, his spina bifida occulta was noted, as was reversed 
lumbar lordosis.  But his condition was described as 
"asymptomatic," so it did not disqualify him from serving 
in the military.  In June 1970, he was treated for 
lumbosacral pain, diagnosed with a spinal disorder, and 
placed on a permanent P2 profile as treatment.  He was 
restricted from running, crawling, jumping, stopping, 
prolonged standing, and prolonged marching.  Also in June 
1970, X-rays showed a straightening of the lumbar lordosis 
and spina bifida occulta at L5-S1.  

Thus, in the light of this evidence during and since service, 
the Board cannot show by clear and unmistakable evidence that 
the veteran's pre-existing low back disability was not 
aggravated by his military service beyond its natural 
progression.  He now has additional, superimposed low back 
disability - namely, DDD.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  See also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.  The Board emphasizes 
that clear and unmistakable evidence is an onerous 
evidentiary standard, requiring that the preexistence of a 
condition and the no-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

And there is simply not this required level of proof in this 
particular instance to deny the claim, especially considering 
the supporting medical statement from Dr. R. M.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for a low back disorder is reopened.  

Service connection for a low back disorder is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


